NUMBER 13-20-00059-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI – EDINBURG


                         IN RE BOBBIE DAVID HAVERKAMP


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
               Before Justices Benavides, Hinojosa, and Tijerina
                 Memorandum Opinion by Justice Benavides1

        Relator Bobbie David Haverkamp, an inmate who is proceeding pro se, filed a

document entitled “Plaintiff’s Original Complaint” in the above cause on January 27, 2020.

Relator states that he is seeking injunctive relief against the University of Texas

Correctional Health Care Committee and other individuals for failing to provide him with

gender dysphoria treatment. This Court’s jurisdiction is appellate and original. See TEX.

CONST. art. V, § 6; TEX. GOV'T CODE ANN. § 22.221. Because relator’s pro se pleading




        1
            See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
does not reference an order or judgment subject to appeal and relator asks us to

command an action, we construe this document as an original proceeding. See generally

TEX. R. APP. P. 25.1(a), (d); In re Castle Tex. Prod. Ltd. P'ship, 189 S.W.3d 400, 403 (Tex.

App.—Tyler 2006, orig. proceeding) (“The function of the writ of mandamus is to compel

action by those who by virtue of their official or quasi-official positions are charged with a

positive duty to act.”) (citing Boston v. Garrison, 256 S.W.2d 67, 70 (Tex. 1953)).2 We

dismiss this original proceeding for lack of jurisdiction.

                                        I. STANDARD OF REVIEW

        To obtain relief by writ of mandamus, a relator must establish that an underlying

order is void or a clear abuse of discretion and that no adequate appellate remedy exists.

In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). An abuse of

discretion occurs when a trial court’s ruling is arbitrary and unreasonable or is made

without regard for guiding legal principles or supporting evidence. In re Nationwide, 494
S.W.3d at 712; Ford Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We determine

the adequacy of an appellate remedy by balancing the benefits of mandamus review

against the detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig.

proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d at 136. In deciding whether the

benefits of mandamus outweigh the detriments, we weigh the public and private interests


        2
          Generally, appeals may be taken only from final judgments. See City of Watauga v. Gordon, 434
S.W.3d 586, 588 (Tex. 2014); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Appellate
courts have jurisdiction to consider appeals of interlocutory orders only if a statute explicitly provides for
such an appeal. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007); see City of Watauga,
434 S.W.3d at 588; Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin
Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). In this case, relator does not
complain about a final judgment or otherwise appealable order.

                                                      2
involved, and we look to the facts in each case to determine the adequacy of an appeal.

In re United Servs. Auto. Ass’n, 307 S.W.3d 299, 313 (Tex. 2010) (orig. proceeding); In

re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 469 (Tex. 2008) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 136–37.

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. The relator must furnish an appendix or record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); id. R. 52.7(a) (specifying the required contents for

the record).

                                      II. JURISDICTION

       Article V, Section 6 of the Texas Constitution delineates the appellate jurisdiction

of the courts of appeals, and states that the courts of appeals “shall have such other

jurisdiction, original and appellate, as may be prescribed by law.” TEX. CONST. art. V, §

6(a); see In re Bayview Loan Servicing, LLC, 532 S.W.3d 510, 511 (Tex. App.—

Texarkana 2017, orig. proceeding). This Court’s original jurisdiction is governed by

section 22.221 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 22.221; see

also In re Cook, 394 S.W.3d 668, 671 (Tex. App.—Tyler 2012, orig. proceeding). In



                                             3
pertinent part, this section provides that we may issue writs of mandamus and “all other

writs necessary to enforce the jurisdiction of the court.” TEX. GOV’T CODE ANN. § 22.221(a).

This section also provides that we may issue writs of mandamus against: (1) a judge of a

district, statutory county, statutory probate county, or county court in the court of appeals

district; (2) a judge of a district court who is acting as a magistrate at a court of inquiry

under Chapter 52 of the Code of Criminal Procedure in the court of appeals district; or (3)

an associate judge of a district or county court appointed by a judge under Chapter 201

of the Family Code in the court of appeals district for the judge who appointed the

associate judge. Id. § 22.221(b).

                                       III. ANALYSIS

       Relator’s petition for writ of mandamus seeks relief against the University of Texas

Correctional Health Care Committee and other named individuals who have duties or

responsibilities regarding the standard of care and treatment plans for inmates with

gender dysphoria. Relator does not allege or otherwise demonstrate that a writ of

mandamus is necessary to enforce our appellate jurisdiction and we do not have

otherwise have mandamus jurisdiction against the named parties to this original

proceeding. See generally id. § 22.221(a),(b); In re Potts, 357 S.W.3d 766, 768 (Tex.

App.—Houston [14th Dist.] 2011, orig. proceeding); In re Smith, 263 S.W.3d 93, 95 (Tex.

App.—Houston [1st Dist.] 2006, orig. proceeding); Martinez v. Thaler, 931 S.W.2d 45, 46

(Tex. App.—Houston [14th Dist.] 1996, writ denied).




                                             4
                                     III. CONCLUSION

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that we lack jurisdiction over the relief sought.

Accordingly, we dismiss the petition for writ of mandamus for lack of jurisdiction.



                                                               GINA M. BENAVIDES,
                                                               Justice


Delivered and filed the
29th day of January, 2020.




                                             5